
	

115 S3755 IS: Background Investigation Authorization Demonstration Act
U.S. Senate
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3755
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2018
			Mr. Hoeven (for himself and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To establish a demonstration program regarding background checks for certain employees of the
			 Bureau of Indian Affairs.
	
	
		1.Short title
 This Act may be cited as the Background Investigation Authorization Demonstration Act.
		2.Demonstration program on BIA employment back ground checks
			(a)Establishment of program
 (1)In generalThe Secretary of the Interior (referred to in this section as the Secretary) shall establish a demonstration program for the purpose of conducting or adjudicating, in coordination with the Director of the Bureau of Indian Affairs, personnel background investigations for applicants for law enforcement positions in the Bureau of Indian Affairs.
				(2)Background investigations and security clearance determinations
 (A)BIA investigationsAs part of the demonstration program established under paragraph (1), the Secretary, through the Office of Justice Services, may carry out a background investigation, security clearance determination, or both a background investigation and a security clearance determination for an applicant for a law enforcement position in the Bureau of Indian Affairs.
					(B)Use of previous investigations and determinations
 (i)In GeneralSubject to clause (ii), as part of the demonstration program established under paragraph (1), the Secretary, in adjudicating background investigations for applicants for law enforcement positions in the Bureau of Indian Affairs, shall consider previous background investigations for an applicant, security clearance determinations for an applicant, or both background investigations and security clearance determinations for an applicant, as the case may be, that have been conducted by a State, local, or Tribal Government, or by the Bureau of Indian Affairs, within the 5-year period preceding the application for employment with the Bureau of Indian Affairs.
 (ii)QualityThe Secretary shall only consider previous background investigations and security clearance determinations for an applicant that have been conducted by a State, local, or Tribal Government if the Secretary can verify that those previous investigations and determinations, as the case may be, are of a comparable quality and thoroughness to investigations and determinations carried out by the Bureau of Indian Affairs, the Office of Personnel Management, or another Federal agency.
 (iii)Additional investigationIf, as described in clause (i), the Secretary considers an existing background investigation, security clearance determination, or both, as the case may be, for an applicant that has been carried out by a State, local, or Tribal Government, or by the Bureau of Indian Affairs, the Secretary—
 (I)may carry out additional investigation and examination of the applicant if the Secretary determines that such additional information is needed in order to make an appropriate determination as to the character and trustworthiness of the applicant before final adjudication can be made and a security clearance can be issued; and
 (II)shall not initiate a new background investigation process with the National Background Investigations Bureau or other Federal agency unless that new background investigation process covers a period of time that was not covered by a previous background investigation process.
 (iv)AgreementsThe Secretary may enter into a Memorandum of Agreement with a State, local, or Tribal Government to develop steps to expedite the process of receiving and obtaining access to background investigation and security clearance determinations for use in the demonstration program.
 (3)SunsetThe demonstration program established under this section shall terminate 5 years after the date of the commencement of the program.
 (b)SufficiencyNotwithstanding any other provision of law, a background investigation conducted or adjudicated by the Secretary pursuant to the demonstration program authorized in subsection (a) that results in the granting of a security clearance to an applicant for a law enforcement position in the Bureau of Indian Affairs shall be sufficient to meet the applicable requirements of the Office of Personnel Management or other Federal agency for such investigations.
 (c)Annual reportThe Secretary shall submit an annual report to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives on the demonstration program established under subsection (a), which shall include a description of—
 (1)the demonstration program and any relevant annual changes or updates to the program; (2)the number of background investigations carried out under the program;
 (3)the costs, including any cost savings, associated with the investigation and adjudication process under the program;
 (4)the processing times for the investigation and adjudication processes under the program; (5)any Memoranda of Agreement entered into with State, local, or Tribal Governments; and
 (6)any other information that the Secretary determines to be relevant. (d)GAO study and report (1)Initial reportNot later than 18 months after the beginning of the demonstration program under this section, the Comptroller General of the United States shall prepare and submit to Congress an initial report on such demonstration program.
 (2)Final reportNot later than 3 years after the beginning of the demonstration program under this section, the Comptroller General of the United States shall prepare and submit to Congress a final report on such demonstration program.
 (3)Tribal inputIn preparing the reports under this subsection, the Comptroller General shall prioritize input from Indian Tribes regarding the demonstration program under this section.
